DETAILED ACTION
The action is responsive to the following communications: the Application filed February 01, 2022 and the information disclosure statement (IDS) filed February 01, 2022.
Claims 1-21 are pending. Claims 14-16 have been cancelled. Claims 1 and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2019-026134, filed on 02/16/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 01, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13 and 17-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ahmed (New FPGA Blind Scrubbing Technique, 2016 IEEE ) in view of Singhal et al. (A 10.5uA/MHz at 16MHz Single-Cycle Non-Volatile Memory Access Microcontroller with Full State Retention at 108nA in a 90nm Process, 2015 IEEE).
Regarding independent claims 1 and 17-18, Ahmed teaches a device, comprising: 
an MRAM (see FIGS. 1-2: MRAM) configured to include multiple memory cells separated into multiple regions including selection transistors and MTJs1; 
a nonvolatile CPU (SPARTAN, i.e., FIG. 4: Main controller) configured to include a nonvolatile memory2; 
a nonvolatile FPGA-ACC (FPGA) configured to include a nonvolatile memory3 and execute a part of operations on the nonvolatile CPU (see FIGS. 1-4 and accompanying disclosure).
Ahmed does not explicitly disclose a power-gating controller configured to control power supply to each memory cell in the MRAM, the nonvolatile CPU, and the nonvolatile FPGA-ACC.
However, a power-gate scheme to control power supply to memory chip set is a well-known technology for a type of memory chip set for its purpose.
For support, of the above asserted facts, see for example, Singhal et al., FIGS. 8.3.1 and 8.3.6 and pp148, … power-gated standby mode …
Ahmed and Singhal are analogous art because they both are directed to non-volatile memory access operations and one of ordinary skill in the art would have had a reasonable expectation of success to modify Singhal with the specified features of Ahmed because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Singhal et al. to the teaching of Ahmed such that a memory system, as taught by Ahmed, utilizes a power-gate technology, as taught by Singhal et al., for the purpose of saving power of a semiconductor system.
Further, regarding claim 17, Ahmed teaches a memory system described in the instant application and when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136. MPEP 2112.02(I).
Regarding claims 2-3 and 6-8, Ahmed and Singhal et al., as combined, teach the limitations of claim 1.
The parent claim 1 is a device, and claims 2-3 and 6-8 include functional limitations. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Examiner has an authority to shift the burden to applicant and require applicant to either: (1) show the prior art memory device and the claimed memory device are not substantially identical; or (2) prove, by evidence, that the prior art memory device is not capable of performing the functions claimed. see MPEP 2112.01(I).
Regarding claim 4, Ahmed and Singhal et al., as combined, teach the limitations of claim 1.
Ahmed and Singhal et al., do not explicitly disclose the limitations of claim 4.
However, each memory cell in the MRAM is configured with 2T-2MTJ including two selection transistors and two MTJs is a well-known technology for a type MTJ memory for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize MTJ configurations from 1T-1MTJ to 2T-2MTJs because these conventional technology are well established in the art of the memory devices.
Regarding claim 5, Ahmed and Singhal et al., as combined, teach the limitations of claim 1.
Ahmed and Singhal et al., do not explicitly disclose the limitations of claim 5.
However, each of the plurality of regions in the MRAM is configured with divided blocks and power-gating is performed for each of the divided blocks is a well-known technology for a type MTJ memory for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize power-gated MRAM regions because these conventional technology are well established in the art of the memory devices.
Regarding claims 11-13, Ahmed and Singhal et al., as combined, teach the limitations of claim 1.
Ahmed and Singhal et al., do explicitly disclose the limitations of claims 11-13.
However, the average power consumption, timing interval and a sensor node in a memory device is a well-known technology for a type memory device for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize memory operations because these conventional technology are well established in the art of the memory devices.
Regarding claim 19, Ahmed and Singhal et al., as combined, teach the limitations of claim 18.
Singhal et al. teach the power-gating control does not include data-store or restore operations (see FIG. 8.3.1, i.e., does not mention restore operation).
Regarding claims 20-21, Ahmed teaches the limitations of claim 17.
Ahmed does not explicitly disclose the limitations of claims 20-21.
However, the nonvolatile FPGA-ACC relates to any one of processing of a Laplacian filter, a DCT (Discrete Cosine Transform), an FIR (Finite Impulse Response) filter, and an FFT (Fast Fourier Transform); and the nonvolatile CPU and a nonvolatile FPGA-based accelerator parallelly process sequential processing is a well-known technology for a type memory system for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize memory operations because these conventional technology are well established in the art of the memory devices.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An MRAM includes multiple cells separated into multiple regions including selection tr. and mtjs is a well-known knowledge. See for example, Lupino et al. (US 9,853,053), e.g., FIGS6-7.
        2 CPU includes a non-volatile memory is a well-known knowledge. See for example, Nomura et al. (US 2019/0278702), e.g., FIG. 1.
        3 FPGA itself consists of nonvolatile memory.